ORDER

PER CURIAM.
Reginald Kibby (“Defendant”) appeals the judgment entered upon his conviction by a jury of murder in the first degree, section 565.020 RSMo 1994, armed criminal action, section 571.015 RSMo 1994, and robbery in the first degree, section 569.020 RSMo 1994. Defendant was sentenced to concurrent prison terms of life imprisonment without eligibility for parole, twenty-five years and twenty-five years, respectively.
We have reviewed the briefs of the parties and the record on appeal and find no error of law or abuse of discretion. An extended opinion would be of no prece-dential value. We have, however, provided the parties with a memorandum opinion, for their use only, explaining the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).